Citation Nr: 0016497
Decision Date: 06/21/00	Archive Date: 09/08/00

Citation Nr: 0016497	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-10 947	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an ear disability, to 
include defective hearing and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for an ear condition, to include defective 
hearing and tinnitus.  The veteran filed a timely appeal to 
this adverse determination.  On August 31, 1998, the Board 
issued a decision affirming the RO's denial of service 
connection for an ear disability, to include defective 
hearing and tinnitus.

On November 16, 1999, following the veteran's request for 
reconsideration of this decision, the Board, by the authority 
granted to the Chairman in 38 U.S.C.A. § 7103 (West 1991 & 
Supp. 1998), ordered reconsideration of the August 31, 1998 
Board decision.  The case is now before an expanded 
reconsideration panel of the Board.  This decision by the 
reconsideration panel replaces the Board decision of August 
31, 1998, and is the final decision of the Board.


FINDING OF FACT

The veteran has not presented competent evidence that his 
current hearing loss and tinnitus are etiologically related 
to a disease or injury incurred in service.


CONCLUSION OF LAW

The veteran's claim for service connection for an ear 
disability, to include defective hearing and tinnitus, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the veteran's claim, the Board observes that the 
VA has been unable to obtain the veteran's service medical 
records, despite several attempts to do so.  In response to 
the RO's request for these records, the NPRC indicated on 
several occasions that the veteran's service medical records 
were destroyed in a fire at the National Personnel Records 
Center on July 12, 1973.  When service medical records are 
presumed destroyed, VA is obligated to search for alternative 
forms of medical records.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  Therefore, in August 1996 the RO requested that 
the veteran complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The veteran completed 
this form later that month, indicating that he was treated 
for hearing problems in March 1951, and listing the company 
and infantry regiment he was assigned to at that time.  The 
RO in turn then forwarded this form to the NPRC for 
assistance in locating and reconstructing the veteran's 
service medical records.

In a response dated in November 1996, the NPRC again stated 
that no medical records were on file at the NPRC, as they had 
been destroyed in the 1973 fire.  However, based on the 
information provided in the NA Form 13055, the RO was able to 
confirm that the veteran was assigned to the company and  
infantry regiment he indicated on his NA Form 13055.  
However, a search of the medical records for that company 
from February 1, 1951 through June 30, 1951 revealed no sick, 
injured, or hospitalization remarks.  The Board also notes 
that in a letter dated in May 1996, the veteran was asked if 
he had any original service medical records in his 
possession.  The veteran responded that he did not.  Based on 
this evidence, the Board is satisfied that the RO expended 
sufficient efforts to assist the veteran in obtaining service 
records from alternate sources.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim includes the 
November 1952 separation examination from the veteran's 
period of military service, which is apparently the only 
service medical record which could be obtained.  This 
examination indicated that the veteran's hearing acuity was 
15/15 bilaterally to the whispered voice test, and did not 
note any complaints or findings of hearing difficulty.

Relevant post-service evidence includes VA outpatient 
treatment notes dated from February 1995 to April 1996.  The 
first recorded complaint of any ear problems was in February 
1995, at which time the veteran complained of decreased 
hearing with some ringing in the ears for "several" years, 
which had recently become worse.  Following a physical 
examination, the examiner diagnosed tinnitus, and recommended 
follow-up testing and evaluation.

Therefore, in May 1995 the veteran underwent an audiometric 
examination.  At that time, the veteran reported having 
suffered from hearing loss for the past "10-20 yrs."  He 
also reported ringing in the ears.  Following this testing, 
the examiner diagnosed mild to moderate sensorineural hearing 
loss in the right ear, and mild sensorineural hearing loss in 
the left ear through 2,000 Hertz, to severe high frequency 
sensorineural hearing loss.  

The veteran also underwent a physical examination later that 
same day, at which time the veteran complained of "long term 
hearing loss" which was becoming gradually worse.  He also 
complained of tinnitus in both ears.  Following this 
examination, the examiner diagnosed asymmetric sensorineural 
hearing loss, left greater than right, in high frequencies.  
The examiner also noted that the veteran's left greater than 
right hearing loss was "consistant [sic] with small arms 
fire off right shoulder."  A follow-up examination in six 
months was recommended.

The veteran again underwent audiometric testing and a 
physical examination in October 1995, which essentially 
revealed the same results.  Final diagnosis was "slight 
sloping to severe bilateral sensorineural hearing loss, no 
significant change from 5/2/95, although both ears appear 
slightly improved."  No statement regarding the etiology of 
this hearing loss was provided.  A follow-up examination in 
six months was again recommended.

In April 1996, the veteran underwent follow-up audiometric 
testing and a physical examination, which again essentially 
confirmed his earlier diagnoses.  Of note is the examiner's 
notation that the veteran had a "history of extremely loud 
noise exposure in war correlating with sudden onset of this 
hearing loss which hasn't changed since."  He also 
recommended that the veteran "continue with ear plugs 
patient works machine..."

In June 1996, the veteran underwent VA audio-ear disease and 
audiological examinations.  At the time of the audio-ear 
disease examination, the veteran reported "a significant 
history of noise exposure while in the service being on the 
front line and exposed to multiple shelling noise and machine 
gun noise."  He also reported a 20 to 30-year history of 
bilateral tinnitus which had become slightly worse over the 
years.  The examiner noted that an audiogram taken earlier 
that day had revealed a mild sloping to moderate to severe 
sensorineural hearing loss with asymmetry in the higher 
frequencies of approximately 15 to 20 decibels, left greater 
than right. 

The Board notes that the actual audiometric testing results 
indicated the pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
45
55
LEFT
30
30
30
65
75

Pure tone threshold levels averaged 41 decibels for the right 
ear and 50 decibels for the left ear.  Final diagnosis was of 
moderate to severe high frequency sensorineural hearing loss, 
asymmetric, with left greater than right, and excellent 
speech reception thresholds.

Also relevant is the veteran's VA Form 9 substantive appeal, 
received by VA in March 1997.  At that time, the veteran 
explained why he believed that his hearing loss and tinnitus 
were related to service:

Although I was not exposed to actual 
combat, I was exposed to accoustic [sic] 
trauma while going through combat 
training.  My most serious accoustic 
[sic] trauma exposure happen[ed], 
though[], when a airplane crashed and 
exploded.  That airplane was carrying 
bombs and the explosion was very loud.  
Since that time I've had defective 
hearing and ringing noise in both ears.

The veteran asked that the appropriate military records be 
searched to confirm that a military aircraft had exploded 
near where he was serving in Okinawa "sometime in 1951," 
while stationed with the 25th Infantry, Company A, at Kadnea 
Air Force Base.  He also stated that he was not given a 
proper hearing test at discharge in 1952, such as audiometric 
testing, but was only given a whispered voice test which 
produced very inaccurate results.

The Board notes that the RO followed up on this statement by 
sending the veteran a letter dated in April 1997, requesting 
that he provide more specific information about the airplane 
crash at Kadnea Air Force Base, such as the approximate month 
or time of year the crash occurred.  The veteran was informed 
that this information was needed in order for the RO to 
request a search from the U.S. Army & Joint Services 
Environmental Support Group (ESG) (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) to 
confirm the claimed plane crash.  In a response dated in May 
1997, the veteran indicated that he could think of no 
additional information concerning the airplane crash 
incident, and asked for the claim to be processed without 
waiting for any additional information from him.

In the veteran's motion for reconsideration, received by the 
Board in November 1998, the veteran reiterated his belief 
that his "exposure to the noise of the crash of an aircraft 
carr[y]ing bombs during service is the only explanation 
possible for my current hearing condition and tinnitus."

Under the provisions of 38 C.F.R. § 3.385 (1999), impaired 
hearing is considered by the VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Based on these standards, the veteran was clearly shown to 
have had hearing loss at the time of his audiometric 
examinations in May 1995 and in June 1996, and indeed was 
diagnosed with sensorineural hearing loss on both occasions.  
He was also medically diagnosed with tinnitus.  However, the 
medical evidence is this case fails to show any relationship 
between these disorders and the veteran's active duty 
service, some 43 years earlier.  Although the examiner who 
conducted the May 1995 ear examination did note that the 
veteran's hearing loss was "consistent with" small arms 
fire from the right shoulder, this opinion merely described a 
possible relationship.  He did not state that there was a 
relationship in this case or even that there was at least as 
likely as not such a relationship.  This distinction is 
crucial because where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993), citing 
Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993), Kates v. 
Brown, 5 Vet. App. 93, 95 (1993), and Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); see also Dyess v. Derwinski, 1 
Vet. App. 448, 453-54 (1991).  

The opinion also falls short of the requirement in Savage 
that competent evidence is necessary to relate a current 
condition to service.  Significantly, this opinion also 
appears to have been based solely on a history reported by 
the veteran that he engaged in the firing of small arms in 
service.  However, the Board finds that this assertion is not 
supported by the veteran's service records, which do not 
indicate that the veteran engaged in combat, and with the 
subsequent statement by the veteran himself that he was not 
exposed to combat.  Generally, the Board is not required to 
accept a medical opinion that is based on an appellant's 
recitation of medical history where there is no indication 
the physician had reviewed relevant documents which would 
enable him to form an opinion on compensation matters on an 
independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1995).  

In any case, it appears that the veteran is contending that 
his current ear problems are related not to the noise of 
artillery fire, but rather to the acoustic trauma of an 
aircraft crashing and exploding near him in 1951.  While the 
veteran's account of having been exposed to the noise of an 
airplane crashing and exploding at Kadnea Air Force Base in 
1951 is presumed credible for purposes of determining whether 
his claim is well grounded, there is still no medical 
evidence relating his current hearing loss and tinnitus to 
that incident, some 44 years prior to the first diagnosis of 
hearing loss.

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current hearing loss and tinnitus are related to his 
active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  Inasmuch as the veteran is not a medical expert, 
however, he is not qualified to express an opinion regarding 
any medical causation of these disorders.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current hearing loss 
and tinnitus are related to acoustic trauma allegedly 
incurred while in the military, including his claimed 
witnessing of an airplane crash, cannot be accepted as 
competent evidence.

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claim for service connection 
for an ear disorder, to include defective hearing and 
tinnitus, is well grounded, and the claim must be denied on 
that basis.  In reaching this determination, the Board 
recognizes that this issue is being disposed of in a manner 
that differs from that employed by the RO.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Initially, the Board notes that although the 
claim was not explicitly denied as not well grounded, the law 
setting forth the well-grounded claim requirement was 
provided by the RO in the statement of the case issued in 
March 1997.  In addition, the Court has held that "when an 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."   Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for an ear disability, to include 
defective hearing and tinnitus, is denied.



			
	WARREN W. RICE, JR.	S. L. KENNEDY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals



 



Citation Nr: 9826246	
Decision Date: 08/31/98    Archive Date: 09/09/98

DOCKET NO.  97-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an ear disability, 
defective hearing, and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This case arises from an October 1996 determination by the 
regional office that denied service connection for an ear 
disability, defective hearing, and tinnitus.  The regional 
office determined that the evidence did not establish that a 
chronic ear disability or disease was incurred in or 
aggravated in service, or that there was sufficient evidence 
to establish that the veteran's current defective hearing and 
tinnitus were incurred in service or otherwise related to the 
veteran's service.

This case was previously before the Board in April 1998 at 
which time it was remanded in order to provide the veteran an 
opportunity to present testimony at a hearing at the regional 
office.  Subsequently, the regional office determined that 
the veteran's representative had submitted a letter in June 
1997, after a request for a hearing had been received, which 
had not been placed in the file when the case initially went 
to the Board.  In this letter in June 1997, the 
representative noted that the veteran had informed the 
representative that he wished his appeal to continue to the 
Board without a hearing.  In June 1998, the representative 
confirmed that the veteran did not wish a personal hearing.  
Consequently, the regional office did not schedule the 
veteran for a hearing, and returned the case to the Board for 
appellate consideration.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran states that, while he was not exposed to actual 
combat, he was exposed to acoustic trauma during training, 
and when an airplane exploded about 1/4 mile to 1/2 mile from 
his station.  He contends that he was exposed to an explosion 
or blast in 1950, and again sometime in 1951 when the 
airplane exploded.  He contends that the airplane explosion 
that occurred in 1951 hurt his ears, and that he had bleeding 
from the ears.  He maintains that he went to the dispensary 
where he received treatment, and that he has had defective 
hearing and tinnitus since that time.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claims for service 
connection for chronic ear disability or disease, defective 
hearing, or tinnitus are well-grounded.  


FINDINGS OF FACT

1.  The regional office has attempted to obtain all relevant 
evidence necessary for an equitable disposition of the 
veteran's claims.

2.  A chronic ear disability or disease, defective hearing, 
and tinnitus were not present in service, and the medical 
evidence of record fails to establish the presence of a 
chronic ear disability or disease after service.

3.  Defective hearing and tinnitus were first manifested many 
years after discharge from service, and the medical evidence 
fails to establish an etiological relationship between the 
defective hearing and tinnitus found many years after service 
and the veteran's service, or any incident that occurred in 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for a chronic ear disability or 
disease, defective hearing, and tinnitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.304, 3.307, 3.309 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's DD-214 fails to indicate that the veteran 
served in Korea, or that he had any combat medals, badges, 
commendations, citations, or campaign ribbons.  

The only available service medical record is a report of 
medical examination for separation of service dated in 
November 1952.  The ears were reported normal.  Hearing was 
15/15 bilaterally and there were no significant diagnoses or 
illnesses noted, aside from defective visual acuity.  The 
service department has certified that records may have been 
destroyed in a fire, and that no further service medical 
records are available.

An initial claim for service connection was received from the 
veteran in May 1996 in which he indicated that he had 
incurred a disability of the ears in a blast injury in 
December 1950 and another blast injury in March or April 
1952.  He reported bleeding from the ears as a result of the 
blast injury in March or April 1952, and he indicated that he 
had had recent treatment for loss of hearing at a Department 
of Veterans Affairs (VA) hospital.  

VA outpatient treatment reports indicate that the veteran was 
seen in February 1995 complaining of loss of visual acuity, 
loss of hearing, and ringing in the ears for 40 years.  He 
indicated that these problems had become worse recently.  
Audiological evaluation in May 1995 indicated that the 
veteran reported hearing loss in the last 10 to 20 years, 
with ringing in the ears.  The examination showed 
sensorineural hearing loss bilaterally.  In November 1995, 
the veteran indicated that hearing loss had been present for 
a long time and had been getting worse gradually.  It was 
noted that he had a history of diabetes mellitus.  Further 
audiological evaluations in 1995 and early 1996 confirmed 
sensorineural hearing loss.  In April 1996, the veteran 
complained of exposure to loud noises during service, with a 
history of working in construction after service.  The 
outpatient treatment reports do not show the presence of any 
chronic disability or disease of the ear.

On a VA examination in June 1996, sensorineural hearing loss 
bilaterally was found.  There was no chronic disease of the 
ears.  The veteran provided a history of significant noise 
exposure while in service being on the front line and 
exposure to multiple shelling noise and machine noise.  He 
also reported a 20- to 30-year history of bilateral tinnitus.  

In a statement later in 1996, the veteran indicated that he 
had no service medical records in his possession, that 
between early 1951 and late 1952 he was treated for an ear 
condition while stationed in Okinawa at the 29th Infantry 
Regiment, and that he had not received any treatment for this 
condition since his discharge from service.

In a report in October 1996, the service department indicated 
that a search for service medical records was negative, with 
no evidence of inservice inpatient treatment reports.  In 
November 1996, a report was received from the service 
department indicating that a search for additional service 
medical records for 1951 for the veteran's regiment stationed 
in Okinawa was unsuccessful.  It was indicated that there 
were no sick, injured, or hospitalization remarks found.  

In December 1996, the veteran indicated that he went overseas 
to Okinawa in March 1951, that sometime in 1951 in Okinawa a 
plane crashed 1/4 to 1/2 mile from his camp, and that the 
loud noise from the crash caused bleeding in his ears.  He 
indicated that the ears were treated with warm water, and 
that nothing further was done for his ears.  

In May 1997, the veterans representative advised the VA that 
the veteran was unable to provide additional information 
about the airplane crash incident.

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet the statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board has considered this case in the light of the fact 
that service medical records, aside from the examination at 
discharge from service, are missing and presumed lost or 
destroyed.  The veteran has indicated that he was exposed to 
loud explosions on at least two occasions in service, with 
bleeding of the ears on at least one occasion.  He has not 
provided any independent supporting evidence relating to 
these incidents.  In addition, it is noted that the veteran 
has indicated, and the evidence shows, that the veteran was 
not engaged in combat.  

Essentially, the only available service medical record, the 
examination at discharge from service, fails to note any 
history of a chronic ear disability or disease, defective 
hearing, or tinnitus while in service.  The ears and hearing 
were normal at discharge from service.  In addition, the 
present medical record fails to establish the presence of any 
chronic ear disability or disease after discharge from 
service.  The veteran has stated that he has not received any 
treatment for ear disease since his discharge from service.  
The veteran initially received treatment for defective 
hearing and tinnitus in 1995, approximately 42 years after 
discharge from service.  The statements by the veteran when 
he received initial treatment for hearing loss and tinnitus 
in the 1990s fail to indicate that he had a chronic ear 
disability or disease after discharge from service.  These 
outpatient examinations and the VA examination in 1996 do not 
show the presence of any chronic ear disability or disease.  
Without evidence of current disability, the claim for service 
connection for a chronic ear disability or disease is not 
well-grounded.  

The only available service medical record, the examination at 
discharge from service, fails to note any history of 
defective hearing or tinnitus while in service.  The ears and 
hearing were normal at discharge from service.  The early 
outpatient treatment reports indicate that such disabilities 
were only present after service, with no mention or 
indication that such disabilities were related to service, a 
chronic ear condition, or noise exposure in service.  In 
April 1996 and June 1996, the veteran finally did indicate 
exposure to noise in service, but he also noted that he had 
been a construction worker for many years and exposed to 
noise for many years in that job. 

The Board has considered all of the evidence of record.  
Currently, there is no medical evidence or medical opinion 
establishing an etiological link between the defective 
hearing and tinnitus manifested many years after service and 
the veteran's service or any incident in service.  A 
determination of service connection requires a finding of the 
existence of current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Where the determinative issue involves medical 
causation, competent medical evidence to that effect is 
required.  Grottveit v. Brown, supra.  The veteran's opinion 
relating to medical causation is not considered competent 
medical evidence to establish medical causation.

In summary, while the Board has provided every consideration 
to the veteran in this case in view of the loss of service 
medical records, the present record does not contain any 
medical evidence or a medical opinion linking the defective 
hearing and tinnitus to the veteran's service or any incident 
in service.  Accordingly, the record is not sufficient to 
establish that such disabilities, defective hearing or 
tinnitus, had their inception in service.  As a result, the 
Board finds that the veteran has not provided the necessary 
evidentiary requirements to establish well-grounded claims 
for service connection for these claimed disabilities.



ORDER

Entitlement to service connection for a chronic ear 
disability, defective hearing, and tinnitus is denied.


		
	WAYNE M. BRAEUER

	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
